Citation Nr: 0432255	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-29 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

INTRODUCTION

The veteran served on active duty from March 1944 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 RO decision that denied the 
veteran's claim of service connection for a psychiatric 
disability to include PTSD.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

The veteran asserts that he has a psychiatric disability, to 
include PTSD, which is attributable to his World War II 
service.  It is noted that the veteran was afforded a VA 
examination in February 2003, following which it was 
concluded that he did not have a psychiatric diagnosis.  
Since then, however, evidence has been added to the record, 
to include a prescription note which reflects that the 
veteran has been prescribed Xanax.  Further, the veteran 
indicated, during a September 2004 Video Conference hearing, 
that his cardiologist suggested that he see a psychiatrist.  
He also testified that he has been prescribed Elavil.  
Pursuant to VA's duty to assist, the Board directs that the 
veteran be afforded a current VA psychiatric examination to 
determine whether he has any psychiatric disability which is 
attributable to service.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

For the reasons stated above, further development in the form 
of a VA examination is necessary.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers who have treated him for 
psychiatric problems since service and 
ask him to sign the appropriate releases.  
Thereafter, any records obtained should 
be associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied 
consistent with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

3.  Next, the RO should make arrangements 
for the veteran to undergo a psychiatric 
examination.  The claims folder must be 
made available to the physician for 
review.  

All tests or studies deemed necessary to 
ascertain the nature and etiology of any 
psychiatric problems must be completed.  
All psychiatric problems should be 
identified with appropriate diagnoses, if 
possible.  For every psychiatric 
diagnosis offered, an opinion should be 
rendered as to whether it is at least as 
likely as not that the disorder is 
related to a disease or injury in 
service.  The examiner should 
specifically address whether the veteran 
has PTSD.  If so, is it at least as 
likely as not that PTSD is the result of 
any inservice event(s)?  If so, which 
independently verified inservice event(s) 
is/are responsible for PTSD?

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notification must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.

5.  The RO should review the examination 
report to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures.

6.  Upon completion of the requested 
development above, the RO should enter a 
new rating decision and readjudicate the 
claim.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

